
	
		II
		111th CONGRESS
		1st Session
		S. 2642
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Sessions introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on man-made shells used
		  in the manufacture of sleeping bags.
	
	
		1.Man-made shells used in the
			 manufacture of sleeping bags
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.63.07Man-made shells used in the manufacture of sleeping bags
						(provided for in subheading 6307.90.89)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of enactment of this Act.
			
